Citation Nr: 0511049	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on essentially continuous active duty from 
October 1951 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  In February 1999, the Board remanded 
the veteran's appeal for further evidentiary development.  

Entitlement to service connection for COPD was denied in May 
and July 1993 rating decisions.  Those decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since that final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May and July 1993 rating decisions, the RO denied 
entitlement to service connection for COPD and the veteran 
did not appeal.

2.  Evidence received since the July 1993 RO denial is 
cumulative of that previously of record.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for COPD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In a September 1997 statement of the case and a November 2003 
letter, VA notified the claimant that he was responsible to 
support his claim with new and material evidence.  Starting 
in September 1999, he was also informed that VA would attempt 
to obtain all relevant evidence in the custody of any 
governmental, VA, or private facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for COPD, or to provide a properly executed release 
so that VA could request the records for him.  The claimant 
was first advised of the VCAA in the November 2003 letter.  
He was notified in the February 1999 Board remand and 
December 2004 supplemental statement of the case of the 
correct laws and regulations governing claims to reopen.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  See, e.g., the VA letter dated in 
November 2003.  If the evidence was held by private 
physicians, the claimant was to provide authorizations so 
that the RO could obtain that evidence.  Id.  

In this case, the record shows that the RO obtained and 
associated with the record the appellant's service medical 
records and personnel records.  Moreover, after the veteran 
notified the RO that he received treatment from Northampton 
and Springfield VA Medical Centers, Dr. L. Hoffman of 
Baystate Medical Center, Drs. Coppola and Moskovitz of 
Springfield Medical Associates, Mercy Medical Center, and 
Weldon Rehabilitation Hospital, VA thereafter obtained and 
associated with the claims file either the treatment records, 
or statements from his physicians, from all but two of these 
facilities.  The record also shows that the veteran filed a 
number of newspaper articles in support of his claim as well 
as a statement from his son.

While Mercy Medical Center and Weldon Rehabilitation Hospital 
failed to reply to VA's requests for the veteran's treatment 
records, the claimant was notified of this problem in 
September 2004.  At that time, he was also notified that 
adjudication of his claim would go forward without these 
records if he did not obtain them and file them with VA.  No 
records were thereafter received from the veteran. 

Similarly, the record includes some records from the Social 
Security Administration (SSA) regarding a claim for 
disability dated in 1981.  Moreover, the veteran reported in 
a July 1996 authorization that he received SSA benefits.  VA 
did not thereafter obtain all of the veteran's SSA these 
records.  

Given the fact that the SSA records already found in the 
claims file show that the disability claim was based on 
problems with the appellant's vision, the fact that the 
veteran reported that these records were relevant to his 
claim of entitlement to service connection for asbestosis, 
the claimant's date of birth (September 1933), and the SSA's 
policy of destroying any medical record that supported an 
award of disability benefits once a claimant turns 72 (i.e. 7 
years after the full retirement age of 65), the Board finds 
that at this point in time that there would be no benefit to 
the appellant by further delaying adjudication of his claim 
by attempting to obtain these records, which records have 
most likely already been destroyed by the SSA.  

The record also shows that the appellant was advised of what 
evidence VA had requested, received and not received in the 
statement of the case, supplemental statement of the case, 
and the September 2004 letter.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled.

The Board also finds no evidence of harm to the appellant 
because VA failed to provide appropriate VCAA notice until 
after the January 1997 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  First, the VCAA did not 
become law until November 2000.  Secondly, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and additional VA and private treatment records, as 
well as his service personnel records, were obtained after 
that notice.  Hence, the Board finds that the appellant was 
not prejudiced by VA's failure to issue the VCAA letters 
until after the January 1997 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim to Reopen

The veteran contends that COPD was brought about by his 
military service.  In the May 1993 RO decision, the claim was 
denied because the disorder was not seen in military service.  
In a July 1993 rating decision, the RO denied the claim 
because it was not incurred in service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

While the regulation which defines the term "New and 
Material evidence" has changed a number of times during the 
pendency of this appeal, the most liberal definition, and the 
one that the Board will apply to the current appeal, is that 
"New and Material" evidence is evidence which has not been 
previously submitted, which is not cumulative or redundant, 
and which by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's July 1993 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in July 1993 consisted of the veteran's 
written statements to the RO, service medical records, VA 
examinations dated in January 1961, February 1966, and 
October 1981, VA treatment and hospitalization records dated 
from February to May 1993, and SSA records dated in 1981.  

As to the veteran's written statements to VA, he alleges that 
COPD was caused be exposure to a number of gases, including 
tear gas, mustard gas, Lucite, and "phosgene" while 
teaching at a chemical weapons training facility.  
Specifically, it was alleged that while stationed at 
"Sarupson" Air Force Base he was exposed to gases at the 
chemical weapons training facility because his gas mask had a 
leak and/or because he was in and out of the "gas chamber" 
100's of times a day with and without a mask.  After becoming 
sick with nausea, dizziness, and blurred vision, he was 
relived from duty and sent to hydraulics school at Shepard 
Air Force Base.  He worked in hydraulics repair for the rest 
of his military service.  Reportedly, despite this change in 
duty he continued to have problems with nausea, dizziness, 
and blurred vision for the rest of his military service.  

The service medical records, including October 1951, October 
1955, November 1955, October 1958, and July 1960 
examinations, are negative for complaints, diagnoses, or 
treatment related to pulmonary disease save for a January 
1955 record showing treatment for a dry cough, and a 
September 1957 record showing treatment for a cough 
ultimately diagnosed as mild bronchitis.  The service medical 
records also showed he received treatment at Mather Air Force 
Base on occasion.

The previously available VA examinations and SSA records are 
negative for complaints, diagnoses, or treatment related to 
pulmonary disease.  In fact, a February 1966 chest X-ray was 
judged to be routine, and a private April 1981 chest x-ray 
found noted that the veteran had normal pulmonary vasculation 
and his lungs were clear.  

As to the VA treatment records, they showed the veteran's 
complaints and/or treatment for flank pain in February 1993 
followed by a VA hospitalization and diagnosis of COPD in 
March 1993.  The also show the veteran's complaints and/or 
treatment for COPD during a second VA hospitalization from 
April to May 1993.  The hospital records record tobacco use.

Evidence received since the July 1993 RO denial consists of 
the veteran's and his representative's written statements to 
VA, a statement from his son, service personnel records, 
service medical records, a number of newspaper articles, VA 
treatment records, treatment records Dr. L. Hoffman of 
Baystate Medical Center, and a letter from Dr. Coppola of 
Springfield Medical Associates.

As to the written statements received from the veteran and/or 
his representative, they contain their assertion that the 
appellant's current problems were caused by his military 
service, including the claim that current COPD was caused by 
exposure to asbestos by working at Westover Air Force Base 
for two and a half years while it was under construction and 
by blowing-out aircraft brakes while working at Mather Air 
Force Base.  As to his exposure to asbestos while at Westover 
Air Force Base, it was also alleged that, because of problems 
during construction, it wound up in the drinking water.  
Alternatively, it is alleged that current COPD was caused by 
exposure to tear gas while working as an instructor at a 
chemical weapons training facility and/or his smoking that 
began while in military service.  

As to the August 2004 statement from the veteran's son, he 
reported that the claimant had had a problem with his 
breathing for as long as he could remember.  He also reported 
that this problem prevented the veteran from playing with him 
when he was a child.

As to the service personnel records, they show the veteran's 
duty assignments between October 1952 and September 1960.  
His occupational specialties were aircraft hydraulic 
mechanic, and missile repairman.  The service personnel 
records were negative for any evidence that the veteran had 
any training in operating a chemical weapons training 
facility.

The service medical records were duplicative of the service 
medical records that were on file at the time of the prior 
final rating decision, except for November 1955 and November 
1958 examinations.  However, these examinations were negative 
for complaints and/or diagnoses related to a pulmonary 
disorder.

As to the newspaper articles, they included several undated 
articles from an unnamed newspaper as well as 1996 articles 
from The Union News.  In summary, the articles reported that 
the drinking water at "Westover Air Reserve Base" was shut 
down because of asbestos contamination.  Interestingly, one 
of the articles noted that, while this was the second problem 
in the last eight months, Westover reportedly checked its 
water for asbestos every three years.  The article made no 
reference to any earlier problem with asbestos contamination 
of its water.  

The two July 1996 articles from The Union News also noted 
that the asbestos problem was first discovered in June 1996.  
The articles detailed how the base and community were going 
about fixing the problem.   

As to the VA and private treatment records, while some are 
duplicative of evidence that were of record at the time of 
the prior final denial, the rest show, among other things, 
the veteran's post-service complaints and/or treatment for 
COPD years after his September 1960 separation from military 
service.  See records from Baystate Medical, VA treatment 
records, records from Springfield Medical Associates, and a 
letter from Dr. Coppola.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  In addition, service connection 
may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

With the above criteria in mind, the Board notes that the 
newly acquired evidence includes proof that the veteran 
served at some of the bases he claimed to have served on.  
They also show that Westover Air Force Base discovered a 
problem with asbestos in its drinking water in June 1996, 
almost 40-years after the veteran was stationed there in July 
1959.  The Board finds that the this evidence shows nothing 
more than the veteran's continued post-service treatment for 
COPD and his repeated claims that these problems were caused 
by military service.  This evidence was available when the RO 
last decided the claim in July 1993.  

Importantly, the record still reveals no competent evidence 
of pulmonary problems in-service and/or evidence linking 
current COPD to that service.  In fact, Dr. Coppola opined in 
his August 2000 letter that the veteran's COPD was probably 
due to his smoking and not military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Accordingly, the newly received evidence proves 
nothing that was not previously shown, i.e., the veteran 
continues to experience problems due to COPD.  This is not 
new evidence within the context of 38 C.F.R. § 3.156.  

As to the claim that COPD was caused by in-service asbestos 
exposure, the Board recognizes that the veteran did not 
previously argue that his COPD was caused by in-service 
asbestos exposure.  Significantly, however, there is nothing 
in the additional evidence added to the claims file since the 
last final rating decision that shows any relationship 
between COPD and any alleged in-service asbestos exposure.  
Therefore, the Board finds that this new theory of 
entitlement, where there has been no change in the laws and 
regulations, cannot act as new and material evidence within 
the context of 38 C.F.R. § 3.156.  

As to the assertion that COPD was caused by smoking that 
began while in military service, there is a unique body of 
law governing claims based on tobacco use.  See, for example, 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. §§ 3.300, 3.310 (2004); 
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993), and VAOPGCPREC 
19-97, 62 Fed. Reg. 37954 (1997).  Still, notwithstanding the 
foregoing and the fact that the veteran did not previously 
argue that in-service smoking caused COPD, nothing added to 
the claims file since the last final rating decision shows 
that the appellant began smoking while in military service, 
that he became nicotine dependent in service, that he has 
continued smoking since, or shows a relationship between 
current COPD and any in service smoking.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

While Dr. Coppola opined in his August 2000 letter that the 
veteran's COPD was probably due to smoking, the record does 
not include any evidence as to when that smoking began.  In 
fact, Dr. Coppola opined that the veteran "smoked very 
heavily over the years and despite this, continues to blame 
his military service for his problems[,] although I believe 
it is much more likely his issues are self inflicted."  
Therefore, the Board finds that this theory of entitlement, 
where there has been no change in the laws and regulations, 
cannot act as new and material evidence within the context of 
38 C.F.R. § 3.156.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

As such, the benefit sought on appeal is denied.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for COPD is denied.




REMAND

As to question of entitlement to service connection for the 
separate disease process known as asbestosis, in the 
veteran's May 1997 statement in support of claim he expressed 
disagreement with the January 1997 rating decision that 
denied service connection for this disorder.  No further 
action was taken by the RO.  Hence, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED for the following:

The RO should issue a statement of the 
case with respect to the claim of 
entitlement to service connection for 
asbestosis.  Only if the veteran files a 
timely substantive appeal, this issue 
should be returned for review by the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


